                   Case 1:21-cv-00181-N/A Document
                                       SCHEDULE     1 Filed 04/21/21
                                                OF PROTESTS                          Page 1 of 4



UNITED STATES COURT OF INTERNATIONAL TRADE


 MAPLE LEAF MARKETING, INC.

                                               Plaintiff,                   SUMMONS
                                  v.
                                                                            Court No. 21-00181
 THE UNITED STATES

                                               Defendant.


TO:    The Attorney General and the Secretary of the Treasury:

        PLEASE TAKE NOTICE that a civil action has been commenced pursuant to 28 U.S.C. 1581(a) to
contest the denial of the protest specified below (and the protests listed in the attached schedule).

                                                       /s/ Mario Toscano
                                                       Clerk of the Court

                                                     PROTEST
  Port of                                                   Date Protest
  Entry: 3310 Sweetgrass MN                                 Filed:             see attached schedule

  Protest                                                   Date Protest
  Number: see attached schedule                             Denied:      see attached schedule

  Importer: Maple Leaf Marketing, Inc.

  Category of
  Merchandise: altered steel tubing

                                  ENTRIES INVOLVED IN ABOVE PROTEST
      Entry Number         Date of       Date of            Entry Number        Date of          Date of Liquidation
                           Entry         Exclusion                              Entry
   See attached schedule




 US Customs & Border Protection                                      Richard F O’Neill
 Port Director                                                       Neville Peterson LLP
 39825 Interstate 15                                                 999 Third Avenue, Suite 2525
 Sweetgrass, MT 59484                                                Seattle WA 98104
                                                                     (206) 518-9335
                                                                     roneill@npwny.com
                   Case 1:21-cv-00181-N/A Document
                                       SCHEDULE     1 Filed 04/21/21
                                                OF PROTESTS                                     Page 2 of 4



                                  CONTESTED ADMINISTRATIVE DECISION
                                                Appraised Value of Merchandise

                                                          Statutory Basis                            Statement of Value

  Appraised:




  Protest Claim:



                                                Classification, Rate or Amount
                                   Assessed                                          Protest Claim

  Merchandise                 Paragraph or Item                Rate               Paragraph or Item                Rate
                                  Number                                              Number

  The EndurAlloy™ steel tubing is primarily classified as “other alloy steel” of either subheading 7306.29.8110, HTSUS (if ERW
  tubing), or subheading 7304.29.6115, HTSUS (if seamless tubing). The EndurAlloy™ steel tubing is also secondarily classified
  under subheading 9802.00.50, HTSUS.

                                                           Other
  State Specifically the Decision [as Described in 19 U.S.C. § 1514(a)] and the Protest Claim:

  Liquidation of entries with assessment of duties under subheading 9903.88.03, HTSUS, and CBP’s refusal to issue refunds
  pursuant to favorable BIS Decisions to grant Section 232 Exclusions applicable on the subject merchandise.



  The issue which was common to all such denied protests:
  Whether, and in what amount, section 232 duties should be assessed on goods entered from Canada and eligible for secondary
  classification under subheading 9802.00.50, HTSUS.



Every denied protest included in this civil action was filed by the same above-named importer, or by an authorized person in
his behalf. The category of merchandise specified above was involved in each entry of merchandise included in every such
denied protest. The issue or issues stated above were common to all such denied protests. All such protests were filed and
denied as prescribed by law. All liquidated duties, charges or exactions have been paid, and were paid at the port of entry
unless otherwise shown.

                                                              /s Richard F. O’Neill
                                                            Signature of Plaintiff=s Attorney

                                                            April 21, 2021
                                                            Date
             Case 1:21-cv-00181-N/A Document
                                 SCHEDULE     1 Filed 04/21/21
                                          OF PROTESTS               Page 3 of 4



Protest Number   Date Protest Filed   Date Protest   Entry No.     Entry Date     Liquidation
                                      Denied                                      Date

3310-19-100071   November 19, 2019 January 6, 2021   55183550462   06/25/2018     05/24/2019
                                                     55183524079   06/26/2018     05/24/2019
                                                     55183554787   06/26/2018     05/24/2019
                                                     55183575402   06/26/2018     05/24/2019
                                                     55183741186   07/06/2018     06/07/2019
                                                     55183796701   07/10/2018     06/07/2019
                                                     55183808365   07/11/2018     06/07/2019
                                                     55183833066   07/13/2018     06/14/2019
                                                     55183951363   07/18/2018     06/14/2019
                                                     55184001036   07/22/2018     06/14/2019
                                                     55184031132   07/23/2018     06/14/2019
                                                     55184102412   07/26/2018     06/21/2019
                                                     55184157127   07/30/2018     06/28/2019
                                                     55184187587   08/01/2018     06/28/2019
                                                     55184225932   08/02/2018     06/28/2019
                                                     55184309850   08/08/2018     10/11/2019
                                                     55184363626   08/13/2018     10/11/2019
                                                     55184466189   08/16/2018     10/11/2019
                                                     55184791529   09/04/2018     10/11/2019
                                                     55184803001   09/05/2018     10/11/2019
                                                     55184791396   09/06/2018     10/11/2019
                                                     55184880314   09/11/2018     10/11/2019
                                                     55184880413   09/16/2018     10/11/2019
                                                     55185191901   09/25/2018     10/11/2019
                                                     55185191752   09/26/2018     10/11/2019
                                                     55185338460   10/03/2018     10/18/2019
                                                     55185395510   10/05/2018     10/11/2019
                                                     55185431166   10/10/2018     10/11/2019
                                                     55185451115   10/10/2018     10/25/2019
                                                     55185453350   10/11/2018     10/11/2019
                                                     55185624232   10/24/2018     10/11/2019
                                                     55185739725   10/28/2018     11/01/2019
                                                     55185744246   10/29/2018     11/01/2019
                                                     55185929623   11/07/2018     10/25/2019
                                                     55186041568   11/13/2018     11/01/2019
                                                     55186145708   11/19/2018     10/25/2019
                                                     55186147506   11/20/2018     10/25/2019
                                                     55186167884   11/20/2018     10/25/2019
                                                     55186167959   11/20/2018     11/01/2019
                                                     55186330953   11/29/2018     10/25/2019
                                                     55186544710   12/11/2018     10/25/2019
                                                     55186570673   12/12/2018     10/18/2019
                                                     55186578601   12/13/2018     11/01/2019
             Case 1:21-cv-00181-N/A Document
                                 SCHEDULE     1 Filed 04/21/21
                                          OF PROTESTS                Page 4 of 4



                                                      55186672263   12/18/2018     10/18/2019
                                                      55186695231   12/19/2018     10/18/2019
                                                      55186741985   12/28/2018     11/01/2019
                                                      55187099292   01/16/2019     10/11/2019
                                                      55187144981   01/18/2019     11/01/2019
                                                      55187118944   01/20/2019     11/01/2019
                                                      55187144916   01/20/2019     10/11/2019
                                                      55187266438   01/27/2019     11/01/2019
                                                      55187305228   01/28/2019     10/11/2019
                                                      55187420456   02/04/2019     10/11/2019
                                                      55187540709   02/11/2019     10/11/2019
                                                      55187577610   02/13/2019     10/18/2019


3310-20-100100   February 7, 2020   January 7, 2021   55187959479   03/07/2019     01/31/2020
                                                      55187954421   03/07/2019     01/31/2020
                                                      55187793555   02/26/2019     01/24/2020
                                                      55187841107   02/28/2019     01/24/2020
                                                      55187737024   02/23/2019     01/24/2020
                                                      55187713090   02/21/2019     01/17/2020
                                                      55187672684   02/19/2019     01/17/2020
                                                      55187619123   02/15/2019     01/17/2020
